Citation Nr: 0028090	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  93-27 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right upper arm, currently evaluated as 
10 percent disabling.

2.  Entitlement to a compensable evaluation prior to February 
20, 1991, and in excess of 10 percent on and after February 
20, 1991, for residuals of a gunshot wound to the left thigh.

4.  Entitlement to an evaluation in excess of 10 percent 
prior to October 7, 1996, and in excess of 30 percent on and 
after October 7, 1996, for bronchial asthma with chronic 
obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1968.

The current appeal arose from a September 1991 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  The RO, in pertinent part, 
granted entitlement to service connection for post-traumatic 
stress disorder (PTSD) and assigned a 30 percent evaluation, 
effective February 20, 1991; continued the noncompensable 
evaluations for the service-connected bronchial asthma, 
residuals of shell fragment wounds to the posterior chest, 
Muscle Group III, and residuals of a gunshot wound to the 
left thigh; and continued the 10 percent evaluation for the 
service-connected residuals of a gunshot wound to the right 
upper arm.

In July 1993, the RO affirmed the determinations previously 
entered.

In August 1997, the Board of Veterans' Appeals (Board) 
remanded the claims to the RO for additional development and 
adjudicative actions.

In February 2000, the RO granted a 50 percent evaluation for 
PTSD, effective November 7, 1996; granted a 30 percent 
evaluation for bronchial asthma with COPD, effective October 
7, 1996; granted a 10 percent evaluation for gunshot wound to 
the left thigh, effective February 20, 1991; continued the 
10 percent evaluation for residuals of a gunshot wound to the 
right upper arm; and continued the noncompensable evaluation 
for residuals of shell fragment wounds to the posterior 
chest, Muscle Group III.

In a VA Form 21-4138, Statement in Support of Claim, received 
in April 2000, the veteran stated he did not wish to appeal 
the grant of the 50 percent evaluation for PTSD nor the 
denial of a compensable evaluation for residuals of shell 
fragment wounds to the posterior chest, Muscle Group III.  
Thus, those two issues are no longer on appeal and will not 
be addressed in the Board's decision.

In March 2000, the RO granted entitlement to service 
connection for hypertension, as secondary to the service-
connected bronchial asthma with COPD and assigned a 
10 percent disability evaluation, effective July 10, 1997; 
granted entitlement to service connection for shell fragment 
wounds to the upper back and assigned a noncompensable 
evaluation, effective September 12, 1968; denied entitlement 
to service connection for residuals of a right shoulder 
injury, herniated nucleus pulposus of the cervical spine at 
C3-C4, residuals of a fracture to the lumbar spine, and a 
skin disorder, wheezing, and brittle bones as due to Agent 
Orange, and denied entitlement to a total disability rating 
for compensation purposes on the basis of individual 
unemployability (TDIU).

In a VA Form 21-4138, received in April 2000, the veteran 
stated he did not wish to file a notice of disagreement as to 
the granting of service connection for hypertension and shell 
fragment wounds to the upper back nor the denial of 
entitlement to service connection for a skin disorder, 
wheezing, and brittle bones as due to Agent Orange but that 
he wished to file a notice of disagreement as to denial of 
service connection for residuals of a right shoulder injury, 
herniated nucleus pulposus of the cervical spine at C3-C4, 
residuals of a fracture to the lumbar spine and entitlement 
to a TDIU.

In June 2000, the RO issued a statement of the case as to the 
issues the veteran appealed from the March 2000 rating 
decision; however, the veteran has not filed substantive 
appeals as to these issues.  Thus these claims are not 
otherwise considered part of the current appellate review.

In July 2000, the RO affirmed the determinations previously 
entered.

The case has been returned to the Board for further appellate 
review.
The issue of entitlement to an evaluation in excess of 
10 percent prior to October 7, 1996, and in excess of 
30 percent on and after October 7, 1996, for bronchial asthma 
with COPD is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  Residuals of a gunshot wound to the right upper arm is 
manifested by no more than a moderate muscle disability of 
Muscle Group IV.

2.  Residuals of a gunshot wound to the left thigh are 
manifested by no more than a moderate muscle disability of 
Muscle Group XIII.

3.  The veteran filed his claim for an increased evaluation 
for residuals of a gunshot wound to the left thigh on 
February 20, 1991.

4.  Compensably disabling residuals of a gunshot wound of the 
left thigh were not factually ascertainable before February 
20, 1991.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound to the right upper arm have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 5304 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound to the left thigh have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.56, 
4.73, Diagnostic Code 5313 (1999);  38 C.F.R. §§ 4.56, 4.72 
(1996).

3.  The criteria for a compensable evaluation prior to 
February 20, 1991, for residuals of a gunshot wound to the 
left thigh have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.400, 4.73, 
Diagnostic Code 5313 (1999);  38 C.F.R. §§ 4.56, 4.72 (1996).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal the veteran sustained a 
through and through gunshot wound to the right arm in 
September 1966.  It was noted that there was no artery or 
nerve involvement.  The wound was debrided and subsequently 
developed an infection, which responded to treatment.  In May 
1967, he incurred a shell fragment wound to the left thigh 
with shrapnel anterior to the femur.  It was noted that he 
had no complaints of numbness or shooting pain.  

A January 1968 VA examination report shows the veteran had a 
10 centimeter scar, which was about one centimeter wide, in 
the left lateral upper arm with central depression.  On the 
left thigh he had a three centimeter by 0.7 centimeter scar 
in the lateral part.  He reported he had mild constant aching 
in the right arm and weakness in his right hand grip.  The 
relevant diagnoses were gunshot wound to the right upper arm 
and shrapnel wound to the left thigh with retained foreign 
body.

Service connection for residuals of gunshot wounds to the 
right upper arm and left thigh was granted by the RO in 
February 1969.  The RO assigned the residuals of a gunshot 
wound to the right upper arm a 10 percent disability 
evaluation and the residuals of a gunshot wound to the left 
thigh a noncompensable evaluation, each effective September 
12, 1968.

On February 20, 1991, the veteran filed his claims for 
increased evaluations for, in pertinent part, residuals of a 
gunshot wound to the right upper arm and residuals of a 
gunshot wound to the left thigh.

A May 1991 VA orthopedic examination report shows the veteran 
reported having sustained gunshot wounds to his right humeral 
region and to the left thigh without sustaining a bony 
injury.  He noted he had soft tissue injuries and reported he 
had some difficulty with his left thigh in terms of weakness 
when he did strenuous sports.  He stated his right arm caused 
him some problems at work, when he would do a lot of work.

Physical examination shows the right upper extremity had a 10 
centimeter healed laceration, which was adherent to the 
underlying triceps muscle.  Elbow range of motion was full 
with 0 degrees to 140 degrees with good muscle strength of 
the biceps and triceps.  Sensation was intact distally.  The 
examiner noted the scar was somewhat sensitive to palpation, 
but only minimally.  The left leg wound revealed a small 
four-centimeter wound on the lateral aspect, which was very 
tender to palpation.  Muscle strength appeared to be "pretty 
good" in the left leg.

The examiner entered impressions of soft tissue injury to the 
right upper extremity with no bony injury and good function 
with "very minimal" symptoms from the scar, and status post 
left leg shrapnel wound with essentially no disability.

A separate May 1991 VA examination report shows the veteran 
reported his right arm was very sensitive to any type of 
impact and decreased muscular strength and dull aching.  As 
to his left thigh, he stated he had decreased muscular 
strength with occasional dull aching.  Physical examination 
revealed a well-healed linear scar on the lateral left thigh.  
The right arm revealed a retracted irregular scar on the 
posterior lateral aspect with evidence of loss of muscular 
mass and decreased strength on elbow extension.

The relevant diagnoses were status post gunshot wound to the 
right arm with loss of muscular mass and status post gunshot 
wound to the left thigh.

September 1991 VA outpatient treatment reports show the 
veteran sustained an injury to his left lower leg when he hit 
his left leg on a pipe or rocks.

A June 1998 VA examination report shows the veteran related 
he had sustained a gunshot wound to his right distal humerus.  
He noted he had surgery while in service on more than one 
occasion.  Currently, he stated he had significant tenderness 
to that region locally in cold weather.  He complained of 
significant cosmetic abnormality as well.  He stated he had 
good range of motion and strength in his upper arm and elbow.

As to his left thigh, the veteran stated it was nontender, 
but that he occasionally had weakness as a result of 
significant stress to that leg, such as when he would try to 
water ski.

Physical examination revealed a four-centimeter, well-healed 
scar on the posterior thigh.  Range of motion of the left 
knee and hip were normal.  Neurological evaluation was 
normal.  The right upper arm revealed an 11 centimeter 
incision, which was well healed over the posterior lateral 
aspect of the elbow with contracture.  There appeared to be 
some mild muscle loss in the level of the lateral head of the 
triceps.  The examiner noted there was a three-centimeter 
entry wound just posterior and medial to the incision, which 
was contracted as well.  Range of motion of the elbow was 
normal from 0 degrees to 140 degrees.  Neurological 
evaluation was normal.

X-rays of the right upper extremity revealed a healed, 
partial distal humerus fracture.  Alignment appeared to be 
well maintained.  There was no evidence of retained shrapnel.  
X-rays of the left thigh showed a bullet fragment anterior 
and lateral to the femur.  There was some mild periosteal 
elevation in this area as well.

The relevant impressions were gunshot wound to the right 
upper arm with intermittent pain, and gunshot wound to the 
left distal thigh with intermittent fatigability.  The 
examiner noted that the veteran did not appear to have any 
functional impairments other than some mild endurance loss in 
the left leg.

A June 1998 VA respiratory examination report shows the 
examiner stated the veteran had a three-inch laceration to 
the lateral aspect of the left upper thigh area.  He reported 
that the area and the skin surround the scar was numb.  The 
examiner noted he had a six-inch scar in the right upper arm 
laterally, which was well healed.  He noted he had some 
tenderness to that scar and some atrophy of the muscles in 
the upper arm.

The relevant assessments were residuals of a gunshot wound to 
the left thigh and residuals of a gunshot wound to the right 
upper arm.


Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

In regards to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to the following 
considerations:  

(a) less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);  

(b) more movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to 
execute skilled movements smoothly;  and 

(f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.

38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

The Board must note that 38 C.F.R. § 4.56, which addresses 
evaluations of muscle disabilities, changed effective July 3, 
1997.  When a regulation changes after a claim has been filed 
but before the appeal process has been completed, the version 
more favorable to the claimant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  However, the Board 
notes that the changes made to 38 C.F.R. § 4.56 were not 
substantive and thus neither is more favorable to the 
veteran's claim.  See Heuer v. Brown, 7 Vet. App. 379 (1995).

Under the current regulation, a slight muscle wound is a 
simple wound of muscle without debridement or infection.  
38 C.F.R. § 4.56(d)(1)(i) (1999).  Objective findings of a 
slight muscle wound are a minimal scar, no evidence of 
fascial defect, atrophy, or impaired tonus, and no impairment 
of function or metallic fragments retained in muscle tissue.  
Id. at (d)(1)(iii).  

A moderate muscle wound is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  38 C.F.R. § 4.56(d)(2)(i) (1999).  Objective 
findings of a moderate disability are entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue.  Id. at (d)(2)(iii).  Some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Id.

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 4.56(d)(3)(i) (1999).  

Objective findings of a moderately severe muscle wound are 
manifested by entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  Id. at 
(d)(3)(iii).  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.

A severe muscle wound is a through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i) (1999).  Objective findings of a severe 
muscle wound are manifested by ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Id. at (d)(4)(iii).  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Id.  Muscles swell and harden abnormally in 
contraction.  Id.  Tests of strength, endurance, or 
coordinated movements compared with corresponding muscles of 
the uninjured side indicate severe impairment of function.  
Id.  

If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Id.





The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).

The veteran's major hand is his left hand.

Diagnostic Code 5304 provides evaluations for a disability of 
Muscle Group IV, which function is stabilization of shoulder 
against injury in strong movements, holding head of humerus 
in socket; abduction; outward rotation and inward rotation of 
arm.  38 C.F.R. § 4.73, Diagnostic Code 5304 (1999).  This 
code provides a noncompensable evaluation for slight muscle 
injury of the minor hand, a 10 percent evaluation for 
moderate muscle injury, and a 20 percent evaluation for both 
a moderately severe muscle injury and a severe muscle injury.  
Id.

Diagnostic Code 5313 provides evaluations for a disability of 
muscle group XIII, the posterior thigh group, hamstring 
complex of two-joint muscles: (1) biceps femoris; 
(2) semimembranosus; and (3) semitendinosus.  38 C.F.R. 
§ 4.73, Diagnostic Code 5313 (1999).  

The functions of these muscles are as follows: extension of 
hip and flexion of knee; outward and inward rotation of 
flexed knee; acting with rectus femoris and sartorius (see 
XIV, 1, 2) synchronizing simultaneous flexion of hip and knee 
and extension of hip and knee by belt-over-pulley action at 
knee joint.  Id.  This Diagnostic Code also applies to the 
posterior thigh group, hamstring complex of 2-joint muscles: 
(1) biceps femoris; (2) semimembranosus; and 
(3) semitendinosus.  Id.  This code provides a noncompensable 
evaluation for slight muscle injury, a 10 percent evaluation 
for moderate muscle injury, a 30 percent evaluation for 
moderately severe muscle injury, and a 40 percent evaluation 
for severe muscle injury.  Id.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  
To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The earliest effective date for an increased evaluation is 
that which is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the effective date is the 
date of receipt of claim.  38 U.S.C.A. §§ 5110(a), (b)(2); 38 
C.F.R. §§ 3.400(o)(1), (2); see Harper v. Brown, 10 Vet. App. 
125, 126 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially the Board finds that the veteran's claims for 
increased evaluations of his residuals of gunshot wounds of 
the right upper arm and left thigh are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, 
plausible claims have been presented.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The veteran's assertions concerning the 
severity of his service-connected residuals of gunshot wounds 
of the right upper arm and left thigh are sufficient to 
conclude that his claims for higher evaluations for those 
disabilities are well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is satisfied that as a result of the December 1997 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent, and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  In this regard 
the Board notes that the veteran was given the opportunity to 
submit additional evidence in support of his claim.  He was 
afforded additional comprehensive examinations.  The Board is 
unaware of any additional evidence, VA or non-VA, which has 
not already been requested and/or obtained that is pertinent 
to the current appeal.  

Residuals of a gunshot wound to the right upper arm

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for residuals of a 
gunshot wound of the right upper arm.  In May 1991 the 
veteran reported that his right arm caused him some problem 
at work after a lot of use.  The examiner stated he had a 
healed laceration, which was adherent to the underlying 
triceps muscles.  Elbow range of motion was full, and the 
examiner noted the veteran had good muscle strength of the 
biceps and triceps.  Sensation was intact distally.  The scar 
was somewhat sensitive to palpation, but only minimally.  The 
examiner stated the veteran's right upper extremity did not 
involve a bony injury and had "very minimal" symptoms.

In a separate May 1991 VA examination report the examiner 
stated the veteran's right arm revealed evidence of loss of 
muscle mass and decreased strength on elbow extension.

In June 1998 the veteran reported he had significant 
tenderness in his right upper extremity, particularly in cold 
weather.  He noted he had good range of motion and strength 
in his upper arm and elbow.  The examiner stated the veteran 
had some mild muscle loss in the level of the lateral head of 
the triceps and that the elbow had normal range of motion.  
Neurological evaluation was normal.  X-rays revealed a healed 
fracture of the distal humerus.  There was no evidence of 
retained shrapnel.  The examiner stated the veteran had 
intermittent pain.

In a separate June 1998 VA examination report the examiner 
stated the veteran's scar on his right upper extremity 
revealed some tenderness and that the upper arm muscles 
revealed some atrophy.  The Board finds that the above-
described evidence is indicative of no more than a moderate 
muscle injury.  See 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 
5304.

Reviewing the veteran's service-connected disability under 38 
C.F.R. § 4.56(d)(2)(iii), objective findings of residuals of 
a gunshot wound to the right upper arm are consistent with 
the findings of no more than a moderate disability of the 
muscle.  No examiner has found that the scar from the gunshot 
wound has prolonged infection.  There have been findings of 
some atrophy and loss of muscle mass, but no medical findings 
of loss of deep fascia or muscle substance.  The veteran does 
have some weakness in the right arm as a result of the 
gunshot wound.  The Board finds that these medical findings 
are consistent with no more than a moderate muscle disability 
and thus no more than 10 percent disabling.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5304.

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted.  The Board finds that an 
evaluation in excess of 10 percent is not warranted.  The 
objective findings of record are not indicative of any more 
than a moderate muscle injury.  Although weakness and atrophy 
are shown, the veteran's symptoms related to his right arm 
have been labeled as "very minimal."  When noting that he 
had atrophy in his right upper extremity, the examiner 
recorded that there was "some" atrophy.  The Board does not 
find that this equates to a finding of loss of deep fascia or 
muscle substance.  

In fact, in the June 1998 report, the examiner stated the 
veteran had "mild" muscle loss in the level of the lateral 
head of the triceps.  The veteran has full range of motion in 
his right elbow, and has good strength in his right upper 
arm.

The Board is aware that under Diagnostic Code 7804, a scar 
that is tender and painful on objective demonstration 
warrants a 10 percent disability evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999).  In the June 1998 VA 
examination report, the examiner stated the veteran had 
tenderness in the scar on his right upper arm; however, the 
Board finds that the 10 percent evaluation under Diagnostic 
Code 5304 contemplates the mildly tender scar from the 
gunshot wound.  Under 38 C.F.R. § 4.56, it indicates that the 
Diagnostic Codes that address muscle injuries include the 
wound itself.  A separate evaluation for the veteran's mildly 
tender scar would be pyramiding.  See 38 C.F.R. § 4.14 
(1999).  

The Board notes that a separate evaluation for pain, 
weakness, incoordination, and excess fatigability is not 
warranted.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 
4.45.  The veteran does not have more movement than normal 
nor less movement than normal.  He has been reported to have 
full range of motion of the elbow with some weakness with 
extension of the elbow.  He has reported pain in his arm, but 
noting that the pain would develop after a lot of use of his 
right arm.  The examiner stated the veteran's pain was 
intermittent and that he had good strength in his upper arm.  
Thus, the findings in the examination reports provide no 
basis for assignment of an increased evaluation with the 
application of 38 C.F.R. §§ 4.40, 4.45.  

The Board notes that the veteran has claimed that his right 
hand is his major hand.  When examined in January 1968, the 
veteran claimed he was ambidextrous.  He has claimed he is 
ambidextrous since that time as well.  However, in a report 
of medical history completed by the veteran at entrance in 
service and separation therefrom, he claimed he was left 
handed.  Regardless of whether his right hand or left hand is 
his dominant hand, a moderate muscle disability warrants a 
10 percent evaluation for both the major and minor hands.  
See 38 C.F.R. § 4.73, Diagnostic Code 5304.


The veteran is competent to report his symptoms.  He has 
asserted that his service-connected residuals of a gunshot 
wound to the right upper arm warrants an evaluation greater 
than the current 10 percent evaluation assigned.  However, 
the medical evidence does not support the veteran's 
contentions for a higher evaluation for the reasons stated 
above.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for residuals of a gunshot 
wound to the right upper arm.  Gilbert, 1 Vet. App. at 53.

Residuals of a gunshot wound to the left thigh

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for residuals of a 
gunshot wound to the left thigh.  In May 1991, the veteran 
stated his left thigh had weakness when he did strenuous 
sports.  The examiner stated the wound was very tender to 
palpation and that muscle strength was "pretty good."  He 
stated the veteran's status post left leg shrapnel wound had 
essentially "no disability."

In June 1998 the veteran described having weakness in his 
left thigh following significant stress, such as water 
skiing.  The examiner stated the wound on the thigh was well 
healed.  Range of motion of the left knee and hip were 
normal, and neurological evaluation was normal.  X-rays 
revealed a retained bullet fragment.  The examiner stated the 
veteran had residuals of a wound to the left distal thigh 
with intermittent fatigability and that he did not appear to 
have any functional impairments other than some mild 
endurance loss in the left leg.  The Board finds that the 
above-described evidence is indicative of no more than a 
moderate muscle injury.  See 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5313.



Reviewing the veteran's service-connected disability under 38 
C.F.R. § 4.56(d)(2)(iii), objective findings of residuals of 
a gunshot wound of the left thigh are consistent with the 
findings of no more than a moderate disability of the muscle.  
No examiner has found that the scar from the gunshot wound 
has prolonged infection.  There has been a finding of mild 
endurance loss in the left leg, but no medical findings of 
loss of deep fascia or muscle substance.  In May 1991 the 
examiner stated the muscle strength in his left leg was 
"pretty good" and that the veteran had essentially "no 
disability" as a result of the gunshot wound.  The Board 
finds that these medical findings are consistent with no more 
than a moderate muscle disability and thus no more than 10 
percent disabling.  See 38 C.F.R. § 4.73, Diagnostic Code 
5313.

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted.  The Board finds that an 
evaluation in excess of 10 percent is not warranted.  The 
objective findings of record are not indicative of any more 
than a moderate muscle injury.  Although loss of endurance 
has been shown in the left leg in the June 1998 examination 
report, the examiner stated it was "mild."  The Board does 
not find that "mild" loss of endurance equates a finding of 
loss of deep fascia or muscle substance.  In fact, in the May 
1991 examination report, the examiner stated the veteran had 
no disability as a result of the injury to the left leg.  The 
veteran has full range of motion of his left hip and left 
knee.  

The Board is aware that under Diagnostic Code 7804, a scar 
that is tender and painful on objective demonstration 
warrants a 10 percent disability evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999).  In the May 1991 VA 
examination report, the examiner stated the veteran's wound 
was "very tender" to palpation, however, the Board finds 
that the 10 percent evaluation under Diagnostic Code 5313 
contemplates the mildly tender scar from the gunshot wound.  
Under 38 C.F.R. § 4.56, it indicates that the Diagnostic 
Codes that address muscle injuries includes the wound itself.  
A separate evaluation for the veteran's mildly tender scar 
would be pyramiding.  See 38 C.F.R. § 4.14 (1999).  

The Board notes that a separate evaluation for pain, 
weakness, incoordination, and excess fatigability is not 
warranted.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 
4.45.  The veteran does not have more movement than normal 
nor less movement than normal.  He has been reported to have 
full range of motion of the left hip and left knee.  The 
examiner noted in the June 1998 examination report that the 
veteran had intermittent fatigability and some mild endurance 
loss in the left leg.  The veteran complained of weakness in 
his leg, but noted it was after doing strenuous activities.  
Thus, the findings in the examination reports provide no 
basis for assignment of an increased evaluation with the 
application of 38 C.F.R. §§ 4.40, 4.45.  

The veteran is competent to report his symptoms.  To the 
extent that he has asserted he warranted a higher evaluation 
as to his residuals of a gunshot wound to the left thigh, he 
was correct, and the RO granted a 10 percent evaluation, 
effective February 20, 1991.  However, to the extent that he 
has stated he warrants a higher evaluation, the medical 
evidence does not support the veteran's contentions for a 
higher evaluation for the reasons stated above.  Hatlestad, 1 
Vet. App. 164.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for residuals of a gunshot 
wound to the right upper arm.  Gilbert, 1 Vet. App. at 53.

Earlier effective date for a compensable 
evaluation for
residuals of a gunshot wound to the left 
thigh

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation prior to February 20, 1991, for 
residuals of a gunshot wound to the left thigh.  The RO 
granted the 10 percent disability evaluation as of the date 
it received the veteran's claim for an increased 
(compensable) evaluation for residuals of a gunshot wound to 
the left thigh.  This is in compliance with the statute and 
regulation.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).

The veteran submitted his claim for an increased evaluation 
on February 20, 1991.  The last objective medical evidence 
related to the veteran's service-connected residuals of a 
gunshot wound to the left thigh was in 1968.  Thus, there is 
no evidence in the claims file upon which to grant the 
veteran a compensable evaluation within one year prior to the 
date he filed his claim for an increased evaluation.  See 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Thus, the 
Board finds that the RO was proper in granting the 10 percent 
evaluation effective February 20, 1991, as that was the date 
that an increased evaluation was factually ascertainable.  
See id.  

It must be noted that the veteran has asserted that the 
10 percent evaluation should go all the way back to the date 
he was discharged from service.  The veteran filed his 
original claim for service connection in September 1968, to 
include the claim for residuals of a shrapnel wound to the 
left thigh.  

In February 1969 the RO granted entitlement to service 
connection for residuals of a gunshot wound to the left thigh 
and assigned a noncompensable evaluation.  The veteran was 
notified of the decision in March 1969.  The veteran did not 
appeal the assignment of the noncompensable evaluation, and 
that decision became final.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.302(a) (1999); see also Hazan v. Gober, 
10 Vet. App. 511 (1997).  The veteran cannot now come forward 
and contest the assignment of the noncompensable evaluation 
without asserting clear and unmistakable error.

Here, the veteran did not state that his service-connected 
residuals of a gunshot wound to the left thigh were worse 
until February 20, 1991.  The Board finds that an effective 
date prior to February 20, 1991, is not warranted based on 
the facts in the record.  As stated above, there is no 
objective medical evidence in the record which would allow a 
compensable evaluation to have been factually ascertainable 
within one year prior the date the veteran filed his claim 
for an increased evaluation.  See 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  




ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the right upper arm is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left thigh is denied.

Entitlement to an effective date earlier than February 20, 
1991, for the grant of a compensable evaluation of 10 percent 
for residuals of a gunshot wound to the left thigh is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds that the veteran's claim for an increased 
evaluation for his bronchial asthma with COPD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).


In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  

The veteran's assertions concerning the severity of his 
service-connected residuals of bronchial asthma with COPD are 
sufficient to conclude that his claim for a higher evaluation 
for that disability is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

However, the Board is not satisfied that all relevant facts 
have been properly developed to their full extent and that VA 
has met its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The Board notes that in the June 1998 VA examination report, 
the examiner noted, in relation to the veteran's service-
connected bronchial asthma with COPD, that he had ordered 
chest x-rays and a pulmonary function test.  The record 
contains the June 1998 chest x-ray report, however, there is 
no pulmonary function test associated with the claims file.  
There is no indication in the record that the pulmonary 
function test was not conducted, to include the veteran 
failing to report to the pulmonary function test.  The Board 
finds that the 1998 pulmonary function test should be 
obtained, if conducted, and associated with the claims file, 
as the results are needed for the purpose of evaluating the 
veteran's bronchial asthma with COPD under the revised 
criteria for respiratory disorders.

Additionally, the Board finds that the medical evidence needs 
to be supplemented.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  




In this regard, the RO should contact the 
veteran and request that he provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertaining to treatment of his 
bronchial asthma with COPD.

After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports, to include the 1998 
pulmonary function tests, if conducted.  
If the 1998 pulmonary function test is 
not available, the RO should indicate why 
it is not available, whether it cannot be 
found or if it was ever conducted.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

2.  The RO should arrange for a VA 
special respiratory examination of the 
veteran for the purpose of ascertaining 
the current nature and extent of severity 
of his service-connected bronchial asthma 
with COPD.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  


The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated studies should be 
conducted.  

The examiner should report all current 
findings related to the veteran's 
bronchial asthma with COPD.  Any opinions 
expressed by the examiner as to the 
severity of bronchial asthma with COPD 
should be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an evaluation in excess of 10 percent 
prior to October 7, 1996, and in excess 
of 30 percent on and after October 7, 
1996, for bronchial asthma with COPD.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for a VA 
examination without good cause shown may result in a denial 
of his increased compensation benefits claim (38 C.F.R. 
§ 3.655 (1999)).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals





